DETAILED ACTION
Acknowledgements
In the reply filed July 1, 2022, the applicant amended claims 1, 4, 5, 6, 10-12, 14, and 17. 
The applicant cancelled claims 2, 8, and 9.
Currently claims 1, 3-7, and 10-19 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “surrounding” in claim 12 is a relative term which renders the claim indefinite. The term “surrounding” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation indicating that the pistons surround the lubricator shaft leave it up to the reader to guess where the two or more pistons could be placed, e.g. beside one another or on opposite sides, therefor leaving the reader uncertain what arrangement of the pistons would constitute “surrounding” the lubricator shaft as opposed to not surrounding it. It is also unclear how two points around the lubricator shaft would be considered to surround said lubricator shaft.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perschke (U.S. Pub. No. 2022/0018206) in view of Dallas (U.S. Pub. No. 2008/0078557).
Regarding Claim 1, Perschke discloses an automated Back Pressure Valve (BPV) lubricator (Perschke: 10) system comprising: 
A lubricator (Perschke: 10) comprising a lubricator shaft (Perschke: 34) terminated in a BPV lubricator connection (Perschke: Paragraph [0032]); 
A hydraulic piston (Perschke: 52) attached to the lubricator (Perschke: 10), wherein the hydraulic piston (Perschke: 52), when actuated, raises or lowers the lubricator shaft (Perschke: 34); 
A hydraulic motor (Perschke: 100) attached to the lubricator shaft (Perschke: 34), wherein the hydraulic motor (Perschke: 100), when rotated, rotates the lubricator shaft (Perschke: 34) clockwise or counter-clockwise; 
A support plate (Perschke: 99) attached to the lubricator shaft (Perschke: 34), the hydraulic piston (Perschke: 52), and the hydraulic motor (Perschke: 100) such that actuation of the hydraulic piston (Perschke: 52) raises or lowers the support plate (Perschke: 99), lubricator shaft (Perschke: 34), and hydraulic motor (Perschke: 100) simultaneously, wherein the support plate (Perschke: 99) is connected to the lubricator shaft (Perschke: 34) at an end distal from the BPV lubricator connection (Perschke: Paragraph [0032]) and the hydraulic piston (Perschke: 52) is connected to the support plate (Perschke: 99) on the side of the lubricator shaft (Perschke: 34); and 
A control panel hydraulically connected to the two or more hydraulic pistons (Dallas: 46a, b) and hydraulic motor (Perschke: 100), wherein the control panel allows actuation of the two or more hydraulic pistons (Dallas: 46a, b) and rotation of the hydraulic motor (Perschke: 100).
Perschke does not disclose two or more hydraulic pistons attached to the lubricator on either side of the lubricator shaft and equidistant from the lubricator shaft. 
Dallas teaches that it is old and well known to utilize two or more hydraulic pistons (Dallas: 46a, b) attached to a lubricator on either side of the lubricator shaft and equidistant from the lubricator shaft. 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized a second hydraulic piston as disclosed by Dallas in the invention of Perschke in order to fulfill the well-known functions of redundancy, additional motive capacity, or additional structural support. 
Regarding Claim 3, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 1 further comprising:
A bearing (Perschke: Paragraph [0072]) disposed between the hydraulic motor (Perschke: 100) and the lubricator shaft (Perschke: 34).
Regarding Claim 4, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 1, wherein the control panel comprises: 
At least one analog component (Perschke: Paragraph [0077]) for actuating the two or more hydraulic pistons (Dallas: 46a, b) or rotating of the hydraulic motor (Perschke: 100).
Regarding Claim 5, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 1, wherein the control panel comprises: 42823382Application No. 17/023,918Docket No.: 18733-118001 Reply to Office Action of April 4, 2022 
At least one digital component (Perschke: Paragraph [0080]) for actuating the two or more hydraulic pistons (Dallas: 46a, b) or rotating of the hydraulic motor (Perschke: 100).
Regarding Claim 6, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 5, wherein the control panel further comprises: 
An electronic display (Perschke: 196, 197) for displaying data from the at least one digital component (Perschke: Paragraph [0080]).
Regarding Claim 7, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 6 further comprising: 
At least one digital component (Perschke: 83) for sensing at least one of torque, pressure, and position of the lubricator shaft (Perschke: 34), the two or more hydraulic pistons (Dallas: 46a, b), or the hydraulic motor (Perschke: 100), wherein the data sensed by the at least one digital component (Perschke: Paragraph [0080]) is communicated to the control panel and displayed on the electronic display (Perschke: 196, 197).
Regarding Claim 10, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 8, but does not disclose wherein the two or more hydraulic pistons (Dallas: 46a, b) each have a length that is the same as a length of the lubricator shaft (Perschke: 34).
It would however have been an obvious matter of design choice to change the length of the hydraulic pistons or the lubricator shaft, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 11, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 1, further comprising: 
A hydraulic power system (Perschke: Paragraph [0077]) in hydraulic communication with the two or more hydraulic pistons (Dallas: 46a, b) and the hydraulic motor (Perschke: 100), wherein the control panel is in communication with the hydraulic power system (Perschke: Paragraph [0077]) and controls the hydraulic power system (Perschke: Paragraph [0077]) such that actuation of the two or more hydraulic pistons (Dallas: 46a, b) or rotation of the hydraulic motor (Perschke: 100) occurs.
Regarding Claim 12, Perschke discloses an automated Back Pressure Valve (BPV) lubricator (Perschke: 10) system comprising: 
A lubricator (Perschke: 10) comprising a lubricator shaft (Perschke: 34) terminated in a BPV lubricator connection (Perschke: Paragraph [0032]); 42823383Application No. 17/023,918Docket No.: 18733-118001 Reply to Office Action of April 4, 2022 
At least one hydraulic piston (Perschke: 52) attached to the lubricator (Perschke: 10), wherein the one hydraulic piston (Perschke: 52), when actuated, raises or lowers the lubricator shaft (Perschke: 34); 
A hydraulic motor (Perschke: 100) attached to the lubricator shaft (Perschke: 34), wherein the hydraulic motor (Perschke: 100), when rotated, rotate the lubricator shaft (Perschke: 34) clockwise or counter-clockwise; 
A control panel (Perschke: 54, 87) hydraulically connected to the at least one hydraulic piston (Perschke: 52) and hydraulic motor (Perschke: 100), wherein the control panel (Perschke: 54, 87) allows actuation of the at least one hydraulic piston (Perschke: 52) and rotation of the hydraulic motor (Perschke: 100); 
A support plate (Perschke: 99) attached to the lubricator shaft (Perschke: 34), the at least one hydraulic piston (Perschke: 52), and the hydraulic motor (Perschke: 100) such that actuation of the hydraulic piston (Perschke: 52) raises or lowers the support plate (Perschke: 99), lubricator shaft (Perschke: 34), and hydraulic motor (Perschke: 100) simultaneously, wherein the support plate (Perschke: 99) is connected to the lubricator shaft (Perschke: 34) at an end distal from the BPV lubricator connection (Perschke: Paragraph [0032]) and the hydraulic piston (Perschke: 52) is connected to the support plate (Perschke: 99) surrounding the lubricator shaft (Perschke: 34); 
A bearing (Perschke: Paragraph [0072]) disposed between the hydraulic motor (Perschke: 100) and the lubricator shaft (Perschke: 34); and 
At least one digital component (Perschke: Paragraph [0080], 87) for sensing at least one of torque, pressure, and position of the lubricator shaft (Perschke: 34), the hydraulic piston (Perschke: 52), or the hydraulic motor (Perschke: 100), wherein the control panel (Perschke: 54, 87) comprises: 
At least one analog component (Perschke: Paragraph [0077]) for actuating the one or more hydraulic piston (Perschke: 52) or rotating of the hydraulic motor (Perschke: 100); 
At least one digital component (Perschke: Paragraph [0080]) for actuating the one or more hydraulic piston (Perschke: 52) or rotating of the hydraulic motor (Perschke: 100); and 
An electronic display (Perschke: 196, 197) for displaying data from the at least one digital component (Perschke: Paragraph [0080]), wherein the data sensed by the at least one digital component (Perschke: Paragraph [0080]) is communicated to the control panel (Perschke: 54, 87) and displayed on the electronic display (Perschke: 196, 197).
Perschke does not disclose the hydraulic piston comprising two or more hydraulic pistons attached to the lubricator on either side of the lubricator shaft and equidistant from the lubricator shaft. 
Dallas teaches that it is old and well known to utilize two or more hydraulic pistons (Dallas: 46a, b) attached to a lubricator on either side of the lubricator shaft and equidistant from the lubricator shaft. 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized a second hydraulic piston disclosed by Dallas in the invention of Perschke for the well-known functions of redundancy, additional capacity, or additional structural support. 
Regarding Claim 13, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 12, but does not disclose wherein the at least two hydraulic pistons (Dallas: 46a, b) have a length that is the same as a length of the lubricator shaft (Perschke: 34).
It would however have been an obvious matter of design choice to change the length of the hydraulic pistons or the lubricator shaft, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 14, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 13, further comprising: 
A hydraulic power system (Perschke: Paragraph [0077]) in hydraulic communication with the at least two hydraulic pistons (Dallas: 46a, b) and the hydraulic motor (Perschke: 100), wherein the control panel (Perschke: 54, 87) is in communication with the hydraulic power system (Perschke: Paragraph [0077]) and controls the hydraulic power system (Perschke: Paragraph [0077]) such that actuation of the at least two hydraulic pistons (Dallas: 46a, b) or rotation of the hydraulic motor (Perschke: 100) occurs.
Regarding Claim 15, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 14, wherein the lubricator (Perschke: 10) comprises packing (Perschke: 62) that seals wellbore pressure around the lubricator shaft (Perschke: 34).
Regarding Claim 16, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 15, wherein the lubricator (Perschke: 10) comprises a packing knot (Perschke: 62) that holds the lubricator shaft (Perschke: 34) in place so as to prevent any wellbore pressure from coming out of the lubricator (Perschke: 10) system.
Regarding Claim 17, Perschke discloses a method of controlling engagement/disengagement of a Back Pressure Valve (BPV) lubricator system comprising a lubricator (Perschke: 10) comprising a lubricator shaft (Perschke: 34) terminated in a BPV lubricator connection (Perschke: Paragraph [0032]), the method comprising:
Attaching a hydraulic piston (Perschke: 52) and the lubricator shaft (Perschke: 34) to a support plate (Perschke: 99)  such that, when actuated, the hydraulic piston (Perschke: 52) raises or lowers the lubricator shaft (Perschke: 34) in a central position over the BPV lubricator connection (Perschke: Paragraph [0032]); 
Attaching a hydraulic motor (Perschke: 100) to the lubricator shaft (Perschke: 34) such that, when rotated, the hydraulic motor (Perschke: 100) rotates the lubricator shaft (Perschke: 34) clockwise or counter-clockwise; and 
Hydraulically connecting a control panel (Perschke: 54, 87) to the hydraulic piston (Perschke: 52) and hydraulic motor (Perschke: 100) such that the control panel (Perschke: 54, 87) allows actuation of the hydraulic piston (Perschke: 52) and rotation of the hydraulic motor (Perschke: 100), 42823385Application No. 17/023,918Docket No.: 18733-118001 Reply to Office Action of April 4, 2022 
Wherein, for engagement, the hydraulic piston is first actuated so as to mate the BPV lubricator connection (Perschke: Paragraph [0032]) with a tubing hanger of a wellhead and then, upon mating of the BPV lubricator connection (Perschke: Paragraph [0032]) with the tubing hanger of the wellhead, the hydraulic motor (Perschke: 100) is rotated to make- up a threaded connection between the BPV lubricator connection (Perschke: Paragraph [0032]) and the tubing hanger (Perschke: Table 1: tubing hanger) of the wellhead; 
Wherein, for disengagement, the hydraulic motor (Perschke: 100) is first rotated so as to break-out the threaded connection between the BPV lubricator connection (Perschke: Paragraph [0032]) and the tubing hanger (Perschke: Table 1: tubing hanger) of the wellhead and then, upon break-out of the BPV lubricator connection (Perschke: Paragraph [0032]) with the tubing hanger (Perschke: Table 1: tubing hanger) of the wellhead, the hydraulic piston is actuated so as to separate the BPV lubricator connection (Perschke: Paragraph [0032]) from the tubing hanger (Perschke: Table 1: tubing hanger) of the wellhead.
Perschke does not disclose hydraulic piston comprising two or more hydraulic pistons attached to the lubricator wherein the hydraulic piston are located on either side of and equidistant from the lubricator shaft.
Dallas teaches that it is old and well known to utilize two or more hydraulic pistons (Dallas: 46a, b) attached to a lubricator wherein the hydraulic piston are located on either side of and equidistant from the lubricator shaft. 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized a second hydraulic piston as in the invention of  Dallas in the invention of Perschke for the well-known functions of redundancy, additional capacity, or additional structural support. 
Regarding Claim 18, Perschke and Dallas render obvious the BPV lubricator (Perschke: 10) system of claim 1, wherein a symmetrical number of hydraulic pistons (Dallas: 46a, b) are attached on either side of and equidistant from the lubricator shaft (Perschke: 34). 
Regarding Claim 19, Perschke and Dallas render obvious the method of claim 18, and disclose the attaching two or more hydraulic pistons (Dallas: 46a, b) comprises attaching a symmetrical number of hydraulic pistons (Dallas: 46a, b) on either side of and equidistant from the lubricator shaft (Perschke: 34).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679       

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679